PER CURIAM.
In this appeal from a final judgment of dissolution of marriage, we affirm that portion of the judgment that denied the wife’s challenge to the parties’ antenuptial agreement. We also affirm that portion of the judgment that denied the husband’s request for an award of attorney’s fees, finding that this issue is controlled by our recent decision in Lashkajani v. Lashkajani, 28 Fla. L. Weekly D1400, — So.2d —, 2003 WL 21359585 (Fla. 2d DCA June 13, 2003). As we did in that case, we certify the following question as one of great public importance.
MAY THE PARTIES, BY AN EXPRESS PROVISION IN A PRENUPTIAL AGREEMENT, CONTRACT AWAY A FUTURE OBLIGATION TO PAY ATTORNEY’S FEES AND *779COSTS DURING THE TERM OF THE MARRIAGE BY PROVIDING FOR PREVAILING PARTY ATTORNEY’S FEES IN ACTIONS SEEKING TO ENFORCE OR PREVENT THE BREACH OF THE PRENUPTIAL AGREEMENT?
Affirmed; question certified.
FULMER and VILLANTI, JJ„ and THREADGILL, EDWARD F., Senior Judge, concur.